Case 1:20-cv-01191-SDG-AJB Document1 Filed 03/16/20 Page 1of5

FILED IN CLERK'S OFFICE

; U.S.D.C. - Atlanta
CIVIL RIGHTS COMPLAINT PURSUANT TO 42 U.S.C. § 1983.,

“MAR 16 2020
IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF GEORGIA JAMES I. HATTEN, Clerk
By: Deputy Clerk

Pranden BarleX

(Enter above the full name and prisoner
identification number of the plaintiff, GDC
number if a state prisoner.)

1?20-CV-1194

-VS-

CO ab urk
N-evl Warron

 

(Enter above the full name of the defendant(s).)

I. Previous Lawsuits
A. Have you filed other lawsuits in federal court while incarcerated in any institution?
Yes tr No( )
B. If your answer to A is yes, describe each lawsuit in the space below. (If there is

more than one lawsuit, describe the additional lawsuits on another piece of paper,
using the same outline.)

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):
2. Court (name the district): cat
OS. D.C lectern District _
ne Grik

 

3, Docket Number: : — V —

Rev. 12/5/07
I.

I.

Case 1:20-cv-01191-SDG-AJB Document1 Filed 03/16/20 Page 2 of 5

Previous Lawsuits (Cont'd)

4. Name of judge to whom case was assigned: | de? { Du clec K

5. Did the previous case involve the same facts?

Yes( ) No (

6. Disposition son: case dismissed? Was it appealed? Is it still pending?):

iW Vending
t @)

 

7. Approximate date of filing lawsuit: FE —b a4 HOAD

8. Approximate date of disposition: H/ / A

 

Exhaustion of Administrative Remedies

Pursuant to 28 U.S.C. § 1997e(a), no prisoner civil rights action shall be brought in federal
court until all available administrative remedies are exhausted. Exhaustion of administrative
remedies is a precondition to suit, and the prisoner plaintiff must establish that he has exhausted

the entire institutional grievance procedure in order to state a claim for relief.

m4
A. Place of Present Confinement: CORB COM, wal

B. Is there a prisoner grievance procedure in this institution?

ves No( )

C. Did you present the facts relating to your complaint under the institution’s grievance

procedure?

ves No( )

D. If your answer is YES:
1. What steps did you take and what were the results?

€\llena dur anievance. and ResPang= eu
oR eA in€ CVA EMA Chal Aten AY
LAA .

)
speak +m me aloud 2euP usc Tram
EE) NAM

   
   

LY) On p me
aks Lino nappexia

2. If your answer is NO, explain why not:

4

anevonos
OGH5
(F774
BUG

 

 

 

Rev. 12/5/07
Case 1:20-cv-01191-SDG-AJB Document1 Filed 03/16/20 Page 3 of 5

II. ‘Parties
(In item A below, place your name in the first blank and place your present address in the
second blank.)

&
A. Name of Plaintiff. C. NV

Address(es): Pp O (
_360GO fo Teh. Me }

(in item B below, place the full name of the defendant in the first blank, his/her official
position in the second blank, and his/her place of employment in the third blank. Do the
same for each additional defendant, if any.)

\
B. pefendants COMP Corus sense Defudmert
LM S
Employedas < )} ,

X

at . C “EX

 

 

 

 

 

 

 

 

IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant is
involved. Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, number and set forth each claim in a separate paragraph. (Use as much space as you
need. Attach extra sheets if necessary.)

   

eo

 

 

 

 

 

 

= na V 3 Mh | De AAD
hex . ,
Arya, +o Kill me (L

Rev. 12/5/07

 

 
Case 1:20-cv-01191-SDG-AJB Document1 Filed 03/16/20 Page 4 of 5

IV. Statement of Claim (Cont'd) 2 5 hl / / lion S

 

 

 

 

 

 

 

N\ ]
\_
N_|

KA
[oN
}ooN
J »

 

 

 

 

 

 

 

 

 

 

 

 

Va
7)
77 Tl

 

 

 

 

 

 

 

Vv. Relief
State briefly exactly what you want the Court to do for you. Make no legal arguments. Cite

 

 

 

 

 

we

 

 

 

 

Z —
[— pe’
(C4 f

¥

 

 

 

Rev. 12/5/07
Case 1:20-cv-01191-SDG-AJB Document1 Filed 03/16/20 Page 5of5

V. Relief (Cont'd) A Ss Iv) [ /[ [ fan SD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed this day of , 2000 .

Signature LO Plaintiff wuelry Peasy

 

staTE OF COPY Gk
COUNTY (CITY) OF MACTVEYA

I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED ON 3 /1O/ A

(Date)

  

Signature of Plaintiff

  

Rev. 12/5/07
